Name: Council Regulation (EC) NoÃ 1153/2007 of 26 September 2007 amending Regulation (EC) NoÃ 2597/97 laying down additional rules on the common organisation of the market in milk and milk products for drinking milk
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  agricultural policy
 Date Published: nan

 4.10.2007 EN Official Journal of the European Union L 258/6 COUNCIL REGULATION (EC) No 1153/2007 of 26 September 2007 amending Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products for drinking milk THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Article 3 of Council Regulation (EC) No 2597/97 (2) sets up the products to be considered drinking milk, in particular with regard to their fat content. (2) In order to facilitate the changeover from existing pre-accession national rules to Community rules, several transitional derogations have been adopted on the occasion of recent accessions. (3) Taking into account various consumer habits in different Member States as well as the expiring derogations, it seems appropriate to allow the marketing, as drinking milk, of products with a fat content other than the existing three categories. (4) In order to provide clarity for the consumers, such milk should however not be called whole milk, semi-skimmed milk or skimmed milk but have its fat content percentage clearly indicated on the packaging. (5) Regulation (EC) No 2597/97 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 3(1) of Regulation (EC) No 2597/97: Heat treated milk not complying with the fat content requirements laid down in points (b), (c) and (d) of the first subparagraph shall be considered drinking milk provided that the fat content is clearly indicated with one decimal and easily readable on the packaging in the form of  ¦ % fat . Such milk shall not be described as whole milk, semi-skimmed milk or skimmed milk.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2007. For the Council The President J. SILVA (1) Opinion of 5 September 2007 (not yet published in the Official Journal). (2) OJ L 351, 23.12.1997, p. 13. Regulation as amended by Regulation (EC) No 1602/1999 (OJ L 189, 22.7.1999, p. 43).